Epitomized Opinion
Published Only in Ohio Law Abstract
The Prosecuting Attorney of Cuyahoga County brought an action in the Common Pleas Court of that County to recover back from Judge Baer certain payments of salary which the latter received as Common Pleas Judge. These payments were made on account of the increase of salary provided by the amendments to 2251 and 2252 GC., passed Feb. 24, 1920, and became effective May 25, 1920. The Auditor of Cuyahoga County refused to draw his warrant for the payment of the increase for the period from May 25th to June 1, 1920. Baer and others brought suit for an order of mandamus for a warrant for this payment.
This case was heard upon the Auditor’s demurrer to the petition before Judge Gritch-field of Wayne County, sitting. The demurrer was overruled and the writ ordered as prayed.
The question was raised and passed upon whether Art. IV, Sec. 14 of the Ohio Constitution made the Act of Feb. 24, 1920, inapplicable to judges whose term began before it became effective. The court held that the act applied to all judgess. Thereupon the Prosecuting Attorney filed this action. A demurrer was filed to the answer and the Common Pleas held that the act in question applied to all judges and that the defendant was entitled to the increase in salary. The State -prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. That Art. IV, Sec. 14, Ohio Constitution, rendered the Act of Feb. 24, 1920, inapplicable to judges whose terms began before it became effective, and that the Act applied only to judges elected and coming into office after said Act became effective.